                             UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF NORTH CAROLINA
                                 CHARLOTTE DIVISION
                                    3:19-cv-00593-FDW

LEONARDO ROQUE,                           )
                                          )
      Petitioner,                         )
                                          )
vs.                                       )                                 ORDER
                                          )
JOSH STEIN,                               )
                                          )
      Respondent.                         )
__________________________________________)

       THIS MATTER is before the Court upon Petitioner Leonardo Roque’s pro se Petition

for Writ of Habeas Corpus pursuant to 28 U.S.C. § 2254, challenging his 2015 state judgment.

(Doc. No. 1.) Petitioner already has a § 2254 habeas action pending in this Court, challenging

that same judgment. See § 2254 Pet., Roque v. Stein, No. 3:18-cv-00459-FDW (W.D.N.C. filed

Aug. 21, 2018), Doc. No. 1.

       IT IS, THEREFORE, ORDERED that the Clerk of Court shall docket the instant §

2254 Petition (Doc. No. 1) as an Amended § 2254 Petition in Civil Case No. 3:18-cv-00459-

FDW. Thereafter, the Clerk of Court shall close and terminate this civil action.

       IT IS FURTHER ORDERED that Petitioner Leonardo Roque may disregard the

November 6, 2019 Deficiency Notice requiring him to pay the $5.00 fee or submit an application

to proceed without payment of fees and affidavit.

                                                           Signed: November 7,
                                                    2019
